Case 13-40187        Doc 60     Filed 01/31/19     Entered 01/31/19 12:39:17          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 40187
         Alvin E Smith
         Tamika Tylon
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/14/2013.

         2) The plan was confirmed on 01/02/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/09/2015, 01/24/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/16/2014.

         5) The case was Completed on 02/01/2018.

         6) Number of months from filing to last payment: 52.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $22,670.20.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-40187             Doc 60         Filed 01/31/19      Entered 01/31/19 12:39:17                 Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                     $12,603.96
           Less amount refunded to debtor                                  $843.19

 NET RECEIPTS:                                                                                             $11,760.77


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $4,015.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $467.88
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,482.88

 Attorney fees paid and disclosed by debtor:                           $350.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim        Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP                    Unsecured         996.00        996.66           996.66        272.68        0.00
 AmeriCash Loans LLC                       Unsecured      1,200.00         379.70           379.70        103.20        0.00
 Asset Acceptance LLC                      Unsecured         365.00           NA               NA            0.00       0.00
 Bally Total Fitness                       Unsecured           1.00           NA               NA            0.00       0.00
 Bank of America                           Unsecured         629.00           NA               NA            0.00       0.00
 Buds Ambulance                            Unsecured         500.00           NA               NA            0.00       0.00
 Cavalry Portfolio Services LLC            Unsecured      1,000.00         514.09           514.09        139.73        0.00
 CCI                                       Unsecured         558.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue     Unsecured      5,700.00       6,024.60         6,024.60      1,637.37        0.00
 Commonwealth Edison Company               Unsecured         238.00        925.71           925.71        251.61        0.00
 Credit Acceptance Corp                    Unsecured           1.00      9,170.25         9,170.25      2,508.88        0.00
 Debt Recovery Solutions                   Unsecured         217.00           NA               NA            0.00       0.00
 Debt Recovery Solutions                   Unsecured           1.00        702.14           702.14        192.10        0.00
 Department Of Education                   Unsecured     16,901.00     18,482.62        18,482.62            0.00       0.00
 Enhanced Recovery                         Unsecured         123.00           NA               NA            0.00       0.00
 Illinois Bell Telephone Company           Unsecured           0.00        285.48           285.48          78.11       0.00
 Illinois Department Of Healthcare And Fam Priority            0.00           NA               NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Priority            0.00           NA               NA            0.00       0.00
 Illinois Dept of Revenue 0414             Unsecured           0.00        647.36           647.36        177.11        0.00
 Illinois Dept of Revenue 0414             Priority          400.00        366.51           366.51        366.51        0.00
 Illinois Dept of Revenue 0414             Priority             NA         310.00           310.00        310.00        0.00
 Internal Revenue Service                  Unsecured         900.00      1,133.19         1,133.19        310.03        0.00
 Markoff & Krasny                          Unsecured      2,000.00            NA               NA            0.00       0.00
 MidAmerica Cardiovascular                 Unsecured          55.00         62.89            62.89          16.66       0.00
 Midland Funding                           Unsecured      1,017.00            NA               NA            0.00       0.00
 Midland Funding                           Unsecured           1.00           NA               NA            0.00       0.00
 Midnight Velvet                           Unsecured         316.00           NA               NA            0.00       0.00
 Municipal Collections Of America          Unsecured         135.00           NA               NA            0.00       0.00
 Municipal Collections Of America          Unsecured         135.00        270.00           270.00           0.00       0.00
 NCO Financial Systems Inc                 Unsecured         212.00           NA               NA            0.00       0.00
 Nicor Gas                                 Unsecured         500.00        119.87           119.87          32.80       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-40187                 Doc 60   Filed 01/31/19    Entered 01/31/19 12:39:17               Desc        Page 3
                                                        of 4



 Scheduled Creditors:
 Creditor                                            Claim         Claim         Claim        Principal       Int.
 Name                                     Class    Scheduled      Asserted      Allowed         Paid          Paid
 Premier Bankcard                      Unsecured         451.00        451.54        451.54        122.73         0.00
 Quantum3 Group                        Unsecured           0.00        763.75        763.75        208.96         0.00
 Receivables Management                Unsecured          29.00           NA            NA            0.00        0.00
 Resurgent Capital Services            Unsecured            NA         420.25        420.25        114.98         0.00
 Resurgent Capital Services            Unsecured           0.00        653.59        653.59        178.82         0.00
 Resurgent Capital Services            Unsecured         428.00        387.25        387.25        105.25         0.00
 RJM Acquisitions LLC                  Unsecured            NA          71.75         71.75          19.50        0.00
 RJM Acquisitions LLC                  Unsecured          84.00         84.92         84.92          23.23        0.00
 St James Hospital                     Unsecured           1.00           NA            NA            0.00        0.00
 US Bank                               Unsecured         400.00        396.00        396.00        107.63         0.00


 Summary of Disbursements to Creditors:
                                                                    Claim           Principal                Interest
                                                                  Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                             $0.00                $0.00                $0.00
       Mortgage Arrearage                                           $0.00                $0.00                $0.00
       Debt Secured by Vehicle                                      $0.00                $0.00                $0.00
       All Other Secured                                            $0.00                $0.00                $0.00
 TOTAL SECURED:                                                     $0.00                $0.00                $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                  $0.00              $0.00                  $0.00
        Domestic Support Ongoing                                    $0.00              $0.00                  $0.00
        All Other Priority                                        $676.51            $676.51                  $0.00
 TOTAL PRIORITY:                                                  $676.51            $676.51                  $0.00

 GENERAL UNSECURED PAYMENTS:                                  $42,943.61           $6,601.38                  $0.00


 Disbursements:

           Expenses of Administration                                $4,482.88
           Disbursements to Creditors                                $7,277.89

 TOTAL DISBURSEMENTS :                                                                              $11,760.77




UST Form 101-13-FR-S (9/1/2009)
Case 13-40187        Doc 60      Filed 01/31/19     Entered 01/31/19 12:39:17            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/31/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
